Citation Nr: 1317723	
Decision Date: 05/31/13    Archive Date: 06/06/13

DOCKET NO.  09-07 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to April 1961. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied an increased rating for PTSD.

In March 2013, the Veteran testified at hearing held at the RO.

The Board notes that the issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the evidence suggests that the Veteran is unemployed due to her service-connected PTSD, the issue of entitlement to a TDIU has been raised.  Therefore, as the Board has jurisdiction over such issue as part and parcel of the Veteran's increased rating claim, it has been listed on the first page of this decision. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary prior to further disposition of the claims.

At her hearing, the Veteran requested a new VA examination because the most recent examination was conducted in October 2007 and is thus stale.  The Veteran maintains that the October 2007 QTC examiner was unprofessional in the way that she conducted the examination.  Since then, in May 2009, the Veteran underwent a psychological consultation at the VA in an attempt to provide her with an examination by a VA-employed female psychiatrist.  However, that examination is also remote.  VA treatment records dated in 2011 demonstrate that the Veteran underwent six counseling sessions via telephone.  Her most recent GAF score was a 58.  This GAF score is similar to that provided on 2007 VA examination, that of 60.  However, the most recent symptoms described by the Veteran appear worse than these scores suggest.  Therefore, the severity of her PTSD remains unclear and a new examination should be obtained.  The examiner is also directed to provide an opinion as to whether the Veteran meets the criteria for a TDIU, as no such opinion has been provided. 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination with, preferably, a female VA examiner, to determine the current nature and severity of her service-connected PTSD.  The claims folder should be reviewed by the examiner, and the examination report should note that review.  

In addition to a complete mental health assessment, the examiner should determine whether the Veteran's PTSD results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  If the examiner finds that the Veteran does meet that criteria, the examiner should list the symptoms that cause each impairment.  

Provide an opinion as to whether the Veteran's PTSD precludes the Veteran from obtaining or maintaining substantially gainful occupation.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations. 

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2012) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly  v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


